46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Lee BEATTY, Petitioner--Appellant,v.Sewall SMITH, Warden;  Attorney General of the State ofMaryland, Respondents--Appellees.
No. 94-6856.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 22, 1994.Decided:  Jan. 19, 1995.

Jerry Lee Beatty, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Kreg Paul Greer, Assistant Attorney General, Baltimore, MD, for Appellees.
Before MURNAGHAN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismiss ing his 28 U.S.C. Sec. 2254 (1988) petition.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appel lant failed to properly file timely objections to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985);  see also Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file objections after receiving proper notice.*  We accordingly affirm the district court's denial of appellant's Sec. 2254 petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 Moreover, even taking as true Beatty's assertion that he mailed objections to the district court, his Sec. 2254 claims lack merit for the reasons stated in the magistrate judge's report and recommendation